Order entered October 26, 2012




                                            In The
                                  Court of Ztppeato
                          jfiftb Miotritt of Vrexao at         albs
                                     No. 05-12-01449-CV

IN RE THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Relator

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-07946

                                          ORDER
                              Before Justices Moseley and Myers

        Before the Court is relator's October 26, 2012 motion for emergency relief. We GRANT

the motion and STAY the trial court's October 3, 2012 "Order as to Defendant The University of

Texas Southwestern Medical Center's Motion to Quash and Objection to Plaintiff's Notice of

Oral Deposition Together with Duces Tecum." This stay shall remain in place until further order

of this Court.




                                                   JIM SELEY
                                                   P SIDING JUSTICE